DISMISS; and Opinion Filed November 7, 2016.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       No. 05-16-00801-CV

            BAYLOR MEDICAL CENTER AT IRVING, Appellant
                                V.
 PAUL LESTER CHATMAN, II AND PAUL LESTER CHATMAN, AS NEXT FRIEND
                OF PAUL LESTER CHATMAN, II, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-11612

                            MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                Opinion by Justice Lang-Miers
       The parties have filed an agreed motion to dismiss the appeal, stating they have agreed to

dismiss the appeal pursuant to their settlement agreement. We grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a).




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE



160801F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

BAYLOR MEDICAL CENTER AT                           On Appeal from the 193rd Judicial District
IRVING, Appellant                                  Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-14-11612.
No. 05-16-00801-CV        V.                       Opinion delivered by Justice Lang-Miers.
                                                   Chief Justice Wright and Justice Stoddart
PAUL LESTER CHATMAN, II AND                        participating.
PAUL LESTER CHATMAN, AS NEXT
FRIEND OF PAUL LESTER CHATMAN,
II, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 7th day of November, 2016.




                                             –2–